Affirmed and Memorandum Opinion filed September 23, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-01082-CR
                             NO. 14-13-01083-CR

               REGINALD DAMON PATTERSON, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 10th District Court
                          Galveston County, Texas
               Trial Court Cause Nos. 12CR3442 & 12CR3443

                MEMORANDUM                     OPINION


      Appellant appeals his convictions for aggravated robbery and possession of
a controlled substance. Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      Copies of counsel’s brief and the record were delivered to appellant.
Appellant was advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As
of this date, more than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2